UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YOSEF MAGID and JACOB ROTTENBERG,

                           Petitioners,
               -against-                                Case No.: 1:19-cv-11516 (JMF)

ARI WALDMAN
                           Respondent.




                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Respondent’s Motion to Stay Action Pending Appeal, dated December 16, 2020, in

addition to relying upon all of the prior pleadings filed and rulings issued filed in connections

with previous proceedings already had herein and the annexed Declaration of respondent Ari

Waldman (the “Motion”), Respondent, Ari Waldman, will move this Court before the Honorable

Jesse M. Furman, U.S.D.J. at the United States District Court, Southern District of New York, 40

Foley Square New York, NY 10007, on a date and at a time to be determined by the Court, for

an Order pursuant to Rule 62 of the Federal Rules of Civil Procedure, and in accordance with

Rule 8(a) of the Federal Rules of Appellate Procedure, granting the Motion, staying the action

pending appeal, and for such other and further relief as this Court deems is just, proper, and

appropriate.

Dated: Brooklyn, New York
       December 16, 2020

                                                    Respectfully submitted,
                                                    BRUCK LLP



                                                    By: /S/ Yair M. Bruck
                                                                Yair M. Bruck
    1207 East 34th Street
    Brooklyn, New York 11210
    (212) 593-9090 (telephone)
    (212) 644-6667 (facsimile)
    YB@BruckLLP.com (e-mail)

    Attorneys for Respondent




2
